10/29/2021




        IN THE SUPREME COURT FOR THE STATE OF MONTANA                             Case Number: DA 21-0384




                                  No. DA 21-0384
IN THE MATTER OF:

J.S.,

         Youth In Need Of Care.

                              AMENDED ORDER

        Upon consideration of Father and Appellant’s Amended Motion For

Extension Of Time (First), and with good cause shown, Father and Appellant C.G.

is hereby granted an extension of time until November 12, 2021 in which to

prepare, file and serve Father and Appellant’s opening brief.

No further extensions will be granted.




                                                                       Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                           October 29 2021